USCA11 Case: 20-11118   Date Filed: 02/11/2021   Page: 1 of 22



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 20-11118
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 1:18-cv-00143-AW-GRJ



JOHN ANNARUMMA,


                                                         Plaintiff-Appellant,


                                versus


CITY OF HIGH SPRINGS FLORIDA,


                                                        Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                  for the Northern District of Florida
                    ________________________

                          (February 11, 2021)
           USCA11 Case: 20-11118     Date Filed: 02/11/2021   Page: 2 of 22



Before MARTIN, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:

      John Annarumma, a Florida Army National Guard member, served the City

of High Springs police department as a probationary patrol officer for 18 months.

He then gave his two weeks’ notice, cashed out his retirement, and resigned. Three

years after he resigned, Annarumma sued the City, alleging discrimination based

on his Caucasian race and military service. Because we conclude that the district

court properly granted the City’s motion for summary judgment, we affirm.

                                I.     Background

      A.     Annarumma’s Background

      In November 2013, the City hired Annarumma as a patrol officer on

probation. It was standard practice for the department for officers to be on

probation during their first year of employment. While working for the City,

Annarumma was also an active national guard member and was periodically away

from the police department performing his national guard duties. Before working

for the City, Annarumma obtained a bachelor’s degree, served in the Army, and

worked at three other police departments in various roles. Although Annarumma

served in a supervisory role in the Army, Annarumma never held a supervisory

role in a police department.




                                         2
            USCA11 Case: 20-11118         Date Filed: 02/11/2021       Page: 3 of 22



       B.     Department Background

       Shortly before and while Annarumma worked for the City, the police

department underwent multiple administrative changes. Before Annarumma was

hired, Steve Holley, a patrol officer, was promoted to Sergeant for three days and

then promoted to Chief of the police department. Holley was serving as Chief

when Annarumma was hired.

       When new city manager Ed Booth took over, he determined that the

department was in “disarray” and “required reorganization.” Booth, an Army

veteran and experienced city manager, determined that the department lacked

strong leadership, caused in part by the promotion of Chief Holley from patrol

officer to Chief so quickly. Booth thought Holley was not qualified to be Chief

because he did not possess the proper training, experience, and leadership skills to

be the head of the department. In reorganizing the department, Booth began the

search for a qualified Chief and offered to return Holley to the rank of Sergeant.

Holley declined the offer and resigned.

       When Holley resigned, the department employed only two Sergeants. The

rest of the employees in the relatively small department were patrol officers like

Annarumma. 1 Booth appointed one of the Sergeants, Antoine Sheppard, to serve


       1
           At this time, the department had twelve budgeted positions for sworn officers, which
included one Chief, three Sergeants, and eight patrol officers. These positions were not always
full, so the department occasionally had fewer than twelve officers.


                                                3
            USCA11 Case: 20-11118          Date Filed: 02/11/2021   Page: 4 of 22



as the interim Chief while the City searched for a professional police Chief. The

City also hired a consulting team to evaluate the department’s policies and

procedures. The team recommended several changes, including adding a

Lieutenant position (a higher rank than Sergeant) to the department’s staff. Booth

accepted this recommendation and secured funding for the new Lieutenant

position.

      Booth determined that the position should be filled internally so that the new

Chief, when hired, would “inherit a [L]ieutenant familiar with the community and

[the department’s] operations.” In Booth’s mind, there were two potential

qualified internal applicants: the two existing Sergeants. Booth thought Sheppard

was the “only qualified candidate,” but said he “would have considered” the other

Sergeant as well. Initially, the job qualifications for Lieutenant included an

associate’s degree requirement.2 When Booth learned of this requirement, he

decided to reduce the educational requirements and include “a focus on




      2
          The original Lieutenant job posting said:
      Supervisory, administrative and professional law enforcement position. Serves as
      division commander (Patrol/Investigations). Schedules staff, leads programs and
      projects. Assists with hiring of staff, procurement and budget
      preparation/management. Conducts investigations and general law enforcement
      duties as required. BS/BA preferred. AA/AS degree required. (5) years
      supervisory experience in law enforcement, two of which may be substituted by a
      BA/BS degree. CJSTC/FDLE Law Enforcement Cert. required. . . . .


                                                4
            USCA11 Case: 20-11118          Date Filed: 02/11/2021     Page: 5 of 22



supervisory experience” because Sheppard, who he had in mind for the job, did not

have an associate’s degree at the time. 3

       C.       Lieutenant Job Posting

       While Annarumma was away from the department for an annual two-week

national guard training from August 1–17, 2014, the City advertised the new

Lieutenant position in the department. The City only advertised the job posting

internally and posted it for five business days, in compliance with City policy. 4

Annarumma was unaware of the opening until he returned from his two-week

training, and he had already missed the deadline to apply. On August 27, 2014,

Annarumma e-mailed Booth’s assistant stating:

       I was told that there was an internal posting for the position of
       Lieutenant that opened on the 12th of August through the 17th of
       August. The position was not advertised via email as previous in
       house postings had been, and as a result of attending my Florida
       National Guard annual training on military orders from 1 August 2014
       to 17 August 2014, I was unable to observe any flyer or posted job

       3
           The revised Lieutenant job posting said:
       Supervisory, administrative and professional law enforcement position. Serves as
       division commander (Patrol/Investigations). Schedules staff, leads programs and
       projects. Assists with hiring of staff, procurement and budget
       preparation/management. Conducts investigations and general law enforcement
       duties as required.
       High school graduation or possession of an acceptable equivalency diploma.
       Special courses in supervision and police management. Experience as a certified
       sworn officer within the Department. (A comparable amount of training,
       education or experience can be substituted for the minimum qualifications.)
       CJSTC/FDLE Law Enforcement Cert. required. . . . .
       4
          The City’s Personnel Policies and Procedures Manual required the position to be posted
“not less than (5) working days.”


                                                 5
           USCA11 Case: 20-11118      Date Filed: 02/11/2021   Page: 6 of 22



      announcement within the confines of the HSPD building. With
      regards to the position I would like to request it be re-advertised for
      potential application submission. Thank you.

Booth’s assistant responded: “I spoke to Mr. Booth regarding reposting the

position. He advised the position was posted correctly and will not be reopened.

Please feel free to contact me if you have any questions.” Annarumma did not

respond with questions.

      Two days before Annarumma inquired about reopening the position, another

probationary patrol officer in his first year with the department who was not in the

military sent Booth’s assistant a similar e-mail asking for the position to be

reopened because he had not seen the job posting. That request was likewise

denied.

      Annarumma said he “probably” expressed his interest in the Lieutenant

position to others in the department before he left for his national guard training.

Annarumma believed, based on a “kind of an intuition about things” that the

Lieutenant position was deliberately posted at a time when he would be unable to

apply for it, but he never found support for that suspicion.

      D.     Sheppard Promoted to Lieutenant

      Only one of the department’s two Sergeants, Sheppard, applied for the

Lieutenant position. Shortly after Sheppard applied, Booth named Sheppard as the

new Lieutenant. Sheppard had worked for the department for more than thirteen



                                           6
           USCA11 Case: 20-11118     Date Filed: 02/11/2021   Page: 7 of 22



years, been a Sergeant for nine years, had the most supervisory experience of

anyone in the department, and was serving as the interim Chief. Annarumma, on

the other hand, was a probationary, non-supervisory officer who had been with the

department less than a year. Although Annarumma thought he was qualified for

the Lieutenant position, Booth, who made the City’s hiring decisions, did not.

Booth thought Annarumma was unqualified because he did not have the necessary

five years of supervisory law enforcement experience and was still a probationary

employee in the department. And although Annarumma possessed the requisite

educational qualifications under the original posting, he was “an unknown” to the

department. Booth “learned from the experience with Chief Holley” that

promoting a patrol officer to Chief was a “bad idea.” Booth said “[h]ad [he]

considered Annarumma . . . a probationary non-supervisory officer . . . for the rank

of Lieutenant and authorized him to pass over other ranking officers . . . morale in

the department would have been damaged.”

      E.     Disciplinary Actions, Car Assignment, and Schedule Change

      After receiving the promotion to Lieutenant, Sheppard remained the interim

Chief for approximately six more months until February 2, 2015, when the City

hired Chief Jack Anterio. During the time between Sheppard’s promotion to




                                          7
           USCA11 Case: 20-11118      Date Filed: 02/11/2021   Page: 8 of 22



Lieutenant and Chief Anterio’s hiring, Annarumma says he went from “hero to

zero.”

         Annarumma claims that Sheppard wrongfully disciplined him for “trivial”

things throughout this period. Annarumma received “verbal counseling” but was

not formally disciplined after he was accused of yelling at a coworker and kissing a

girl while in uniform. Sheppard also wrote Annarumma up for “dereliction of

duty” for allegedly failing to write a necessary report on a burglary call.

         Annarumma also was unhappy with his patrol car assignment. The

department had “a problem with cars in general.” Annarumma was assigned an

“older” car he called a “piece of junk” instead of one of the “four decent” cars

available. Annarumma said newer officers, most of whom were black, were being

assigned nicer cars than him. When Annarumma’s police car was in the shop, he

had to drive a pool car which, pursuant to a “new policy,” could not be driven

home. Annarumma, and other officers in the department, complained to Sheppard

about car assignments. Annarumma thought his car assignment had something to

do with his race but admitted that he had no reason to believe he was given a lesser

car because of his military status.

         Finally, Annarumma was upset about his schedule change. Every year,

pursuant to a union contract, the department issued new schedules. Annarumma

said under his new schedule “every time [he] got drilled, [it was] always on a



                                           8
          USCA11 Case: 20-11118      Date Filed: 02/11/2021   Page: 9 of 22



weekend . . . [he was] off.” In other words, under his new schedule, Annarumma

claims most of his weekends were filled with either national guard drills or police

department work. Previously, his weekend police department work was scheduled

on the same weekends as his national guard work, so the City had to find someone

to cover his shifts on those weekends. Annarumma did not complain about

problems with his new schedule.

      During this time, Sheppard approved retaining Annarumma at the end of his

one-year probationary period. When Chief Anterio took over in February 2015,

Annarumma discussed the issues he had been having with Sheppard with Chief

Anterio. Annarumma said that the “stuff that was going on” stopped after Chief

Anterio took over. Annarumma got along well with the new Chief, and

Annarumma said Chief Anterio treated him fairly. Even so, four months later,

Annarumma turned in his two weeks’ notice, cashed out his retirement, and

resigned. Annarumma said the department was “too hostile to stay,” and he

wanted to leave under his own power without being “terminated or forced out.”

Annarumma never complained to the City about being discriminated against based

on his military status or race.

      Vernon Higginbotham, a fellow officer, recalled a conversation with

Annarumma that took place after Annarumma turned in his two weeks’ notice.

Higginbotham testified that Annarumma told him that he had resigned because he



                                         9
           USCA11 Case: 20-11118         Date Filed: 02/11/2021       Page: 10 of 22



was burned out with law enforcement, tired of responding to calls, and that it had

“nothing to do with anyone [in the department].” Higginbotham also said

Annarumma talked about cashing out his retirement and his plan start a business.

       Three years after he resigned, Annarumma sued the City alleging

discrimination, retaliation, and a hostile work environment in violation of the

Uniformed Services Employment and Reemployment Rights Act (“USERRA”), 38

U.S.C. §§ 4301–34, race discrimination in violation of 42 U.S.C. §§ 1983 and

1981, and a violation of the Florida Uniformed Servicemembers Protection Act

(“FUSPA”), Fla. Stat. Ann. §§ 250.80–905. The district court granted summary

judgment to the City on all Annarumma’s claims. Annarumma appealed.

       Annarumma argues that the district court erred by: (1) finding that the City

did not discriminate against him in violation of USERRA by failing to promote or

reopen the promotional process for him; 5 (2) finding that he had not established a


       5
          Annarumma also asserted a USERRA retaliation claim before the district court. The
statute provides, in relevant part, that “[a]n employer may not discriminate in employment
against or take any adverse employment action against any person because such person . . . has
exercised a right provided for in this chapter.” 38 U.S.C. § 4311(b)(4).
        Annarumma claimed that he asserted his USERRA rights by sending Booth’s assistant an
e-mail asking the City to reopen the Lieutenant position (without ever mentioning USERRA),
and that the City retaliated against him after he did so. The district court granted summary
judgment to the City on Annarumma’s retaliation claim because even assuming the e-mail
qualified as an exercise of USERRA rights, Annarumma failed to present evidence from which a
reasonable jury could conclude that the City retaliated against Annarumma for asserting his
USERRA rights. On appeal, Annarumma only asserts error with the district court’s findings
related to Annarumma’s USERRA discrimination and hostile work environment claims.
Accordingly, Annarumma has abandoned any arguments related to his USERRA retaliation
claim. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004).


                                               10
             USCA11 Case: 20-11118          Date Filed: 02/11/2021      Page: 11 of 22



hostile work environment nor constructive discharge claim; and (3) finding that the

City did not violate the FUSPA. 6

                                  II.     Standard of Review

       We review a district court’s grant of summary judgment de novo, viewing

the evidence in the light most favorable to the non-moving party. Brooks v. Cnty.

Comm’n of Jefferson Cnty., 446 F.3d 1160, 1161–62 (11th Cir. 2006). Summary

judgment is appropriate if the movant shows that no genuine issue of material fact

exists, and that he is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

“Mere conclusions and unsupported factual allegations are legally insufficient to

defeat a summary judgment motion.” Ellis v. England, 432 F. 3d 1321, 1326 (11th

Cir. 2005).

                                        III.    Discussion

       A.       USERRA Discrimination

       Under USERRA, a member of a uniformed service shall not be denied a

“promotion, or any benefit of employment by an employer on the basis of that

membership [or] performance of service.” 38 U.S.C. § 4311(a).7 An employer


       6
         Because Annarumma does not argue that the district court erred in granting summary
judgment to the City on his racial discrimination claims under 42 U.S.C. §§ 1983 and 1981, he
has abandoned any such argument. See Access Now, Inc., 385 F.3d at 1330.
       7
           In full, 38 U.S.C. § 4311(a) and (c)(1) provide:
       (a)      A person who is a member of, applies to be a member of, performs, has
                performed, applies to perform, or has an obligation to perform service in a
                uniformed service shall not be denied initial employment, reemployment,


                                                 11
            USCA11 Case: 20-11118           Date Filed: 02/11/2021    Page: 12 of 22



violates this provision when an employee’s membership or performance of service

is a “motivating factor in the employer’s action, unless the employer can prove that

the action would have been taken in the absence of such membership . . . or

service.” 38 U.S.C. § 4311(c)(1).

      A USERRA discrimination claim brought under § 4311 requires proof of the

employer’s discriminatory motive. Coffman v. Chugach Support Servs., Inc., 411

F.3d 1231, 1238 (11th Cir. 2005). To establish a prima facie case of USERRA

discrimination, an employee must demonstrate by a preponderance of the evidence

that his military membership or service was a motivating factor in the employer’s

decision to take an adverse employment action covered by § 4311. Id. A

motivating factor does not have to be “the sole cause of the employment action.”

Id. Rather, “it is one of the factors that a truthful employer would list if asked for

the reasons for its decision.” Id. (quotation omitted)



               retention in employment, promotion, or any benefit of employment by an
               employer on the basis of that membership, application for membership,
               performance of service, application for service, or obligation.
                                        *        *     *
      (c)      An employer shall be considered to have engaged in actions prohibited—
               (1)    under subsection (a), if the person’s membership, application for
                      membership, service, application for service, or obligation for
                      service in the uniformed services is a motivating factor in the
                      employer’s action, unless the employer can prove that the action
                      would have been taken in the absence of such membership,
                      application for membership, service, application for service, or
                      obligation for service[.]


                                                12
           USCA11 Case: 20-11118          Date Filed: 02/11/2021       Page: 13 of 22



       A court can infer a discriminatory motivation from a variety of

considerations, such as: (1) the temporal proximity between the employee’s

military activity and the adverse employment action; (2) inconsistencies between

the proffered reason for the employer’s decision and other actions of the employer;

(3) an employer’s expressed hostility toward members protected by the statute

combined with its knowledge of the employee’s military activity; and (4) disparate

treatment of similarly situated employees. Id.

       Once an employee meets the prima facie burden, the burden shifts to the

employer to prove, by a preponderance of the evidence, that legitimate reasons,

standing alone, would have induced it to take the same adverse action. Id. at

1238–39. Even if prohibited discrimination was a motivating factor, the employer

does not violate the statute if “the employer can prove that the action would have

been taken in the absence of [the employee’s military status].” 38 U.S.C.

§ 4311(c)(1). The standard of proof the employer must meet is “the so-called- ‘but

for’ test.” Coffman, 411 at 1238 (quoting Sheehan v. Dep’t of the Navy, 240 F.3d

1009, 1013 (Fed. Cir. 2001)). 8


       8
          Annarumma argues the district court erred by placing the burden on him to show that
the City’s given reasons for failing to promote him or reopen the promotion process were pretext
for discrimination. After the district court explained and applied the Coffman framework, it cited
an unpublished opinion of our Court considering a USERRA claim which, though it cited
Coffman, also cited and considered the McDonnell Douglas framework concerning the plaintiff’s
burden in pretext cases under Title VII. See Landolfi v. City of Melbourne, Fla., 515 Fed. Appx.
832, 835 (11th Cir. 2013) (explaining that in a USERRA case “[a] plaintiff may establish pretext
indirectly by showing that an employer’s proffered reason for its decision is unworthy of


                                               13
           USCA11 Case: 20-11118           Date Filed: 02/11/2021       Page: 14 of 22



       Annarumma argues that the City discriminated against him based on his

military status in violation of § 4311 in two ways. First, by promoting Sheppard to

Lieutenant instead of him, and second, by denying him the opportunity to apply for

the promotion.9 Annarumma says the timing and manner of the posting evidenced


credence” which can be accomplished by “demonstrat[ing] such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions in the proffered reason so that a reasonable
factfinder could conclude that it is unworthy of credit” (citing Jackson v. State of Ala. Tenure
Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005))).
        Our Coffman decision made clear; however, that the two-step framework it articulated
“applies to both so-called ‘dual motive’ cases and so-called ‘pretext’ cases.” 411 F.3d at 1239
(quoting Sheehan, 240 F.3d at 1014). In Coffman, we adopted the framework the Federal Circuit
articulated in Sheehan, which clarified that “[t]he procedural framework and evidentiary burdens
set out in [USERRA] . . . are different from those in discrimination cases under Title VII of the
Civil Rights Act of 1964 . . . as described in McDonnell Douglas . . . and subsequent
decisions.” Sheehan, 240 F.3d at 1014. “McDonnell Douglas, while allocating the burden of
production of evidence, does not shift the burden of persuasion to the employer” like the two-
step Coffman framework does. Id. In other words, under Sheehan and Coffman, the employer
has the heavier burden to prove that it would have taken the adverse action even in the absence
of the employee’s military status. Id. at 1013; 38 U.S.C. § 4311(c)(1).
        In any event, the outcome in this case is the same under either framework because, as
explained further below, the City met its higher burden under Coffman to demonstrate it would
not have promoted Annarumma to the Lieutenant position regardless of Annarumma’s military
status.
       9
          Section 4311 specifies that denying a military member a “promotion” based on his or
her protected status is an “adverse employment action” covered by USERRA. It is less clear that
the statute covers the opportunity to apply for a promotion. Annarumma argues that the
opportunity to apply for a promotion qualifies as a “benefit of employment” specified in the
statute.
        The statute defines “benefit of employment” as the “terms, conditions, or privileges of
employment, including any advantage, profit, privilege, gain, status, account, or interest
(including wages or salary for work performed) that accrues by reason of an employment
contract or agreement or an employer policy, plan, or practice and includes rights and benefits
under a pension plan, a health plan, an employee stock ownership plan, insurance coverage and
awards, bonuses, severance pay, supplemental unemployment benefits, vacations, and the
opportunity to select work hours or location of employment.” 38 U.S.C. § 4303(2).
      The district court suggested, without deciding, that the opportunity to “apply for positions
[employees] have no chance of landing” is not a “benefit of employment” covered by § 4311.
Because we agree with the district court that the City proved it would have taken the same action


                                                14
            USCA11 Case: 20-11118         Date Filed: 02/11/2021       Page: 15 of 22



the City’s motive to exclude him based on his military status because he missed

learning of the opportunity to apply because he was at a mandatory national guard

training. The district court denied Annarumma’s USERRA discrimination claim

because it determined that, based on the record evidence, no reasonable jury could

conclude that the City discriminated against Annarumma based on his military

status. The court concluded that even assuming Annarumma met his initial prima

facie burden, the City sufficiently met its burden to show it would have taken the

same actions—not promoting Annarumma and not reopening the promotional

process for him—regardless of his military status. We agree.

       First, the City established that regardless of Annarumma’s military status, it

would not have promoted him to the new Lieutenant position. The Lieutenant

position was created as part of a restructuring plan, recommended by independent

consultants, to improve the department’s flaws partially created by promoting a

patrol officer to a higher rank too quickly. Booth posted the position with one—

possibly two—internal candidates in mind: the two Sergeants. 10 Not only was

Annarumma not a Sergeant, he was ineligible to even be promoted to Sergeant




regardless of Annarumma’s military status, we need not decide whether the City’s decision not
to reopen the promotional process for Annarumma denied him a “benefit of employment”
covered by § 4311.
       10
         Booth’s position was that “before any internal candidate could be a [L]ieutenant . . .
he/she would first have to serve as [S]ergeant.”


                                               15
            USCA11 Case: 20-11118          Date Filed: 02/11/2021       Page: 16 of 22



because of his probationary status.11 Sheppard, on the other hand, had been a

Sergeant for nine years, had more supervisory experience than anyone in the

department, and was acting as the interim Chief. Booth’s goal for the Lieutenant

position was to provide the new Chief with someone familiar with the community

and the department. At that time, Annarumma had been with the department less

than nine months. Sheppard, in contrast, had been with the department for thirteen

years. Booth, who had the ultimate hiring authority, did not believe Annarumma

was qualified for the position and thought Sheppard was the only internal

candidate who was qualified.

       Annarumma argues that because Booth changed the educational

requirements listed on the initial job posting with Sheppard in mind, the City’s

explanation that he was unqualified for the position was a pretext for

discrimination. We are not persuaded. While Annarumma may be correct that the

Lieutenant promotional process was geared towards promoting Sheppard

specifically, the City demonstrated that it did not exclude Annarumma because of

his military status. On the contrary, it showed that Booth thought that Sheppard

was the best officer for the job, and the City was trying to avoid repeating its past




       11
           The City’s 2010 written directive lists eligibility requirements for different ranks. One
of the requirements for Sergeant is that the officer “[n]ot be on any form of probation or
discipline.”


                                                16
            USCA11 Case: 20-11118          Date Filed: 02/11/2021       Page: 17 of 22



mistake of allowing patrol officers to jump ranking officers into supervisory roles

in the department. 12

       The City also established that it would have made the same decision to

decline reopening the promotional process regardless of Annarumma’s military

status. The City identified a non-military probationary patrol officer who also

asked for the Lieutenant promotional process to be reopened because he did not see

the posting. The City denied his request in the same manner it denied

Annarumma’s request.

       The City met its burden to demonstrate that even if Annarumma were not a

member of the military, it still would have promoted Sheppard to the Lieutenant

position over Annarumma and not reopened the position to allow him (or other

probationary patrol officers) to apply for the Lieutenant position after the deadline.

There was no evidence in the record for a reasonable jury to conclude that the

promotional process was designed to exclude Annarumma based on his military



       12
           Annarumma cites Carroll v. Delaware River Port Auth., 843 F.3d 129 (3d Cir. 2016),
for the proposition that Annarumma did not need to be qualified for Lieutenant to succeed in his
USERRA claim. In Carroll, the Third Circuit determined that a USERRA plaintiff, in his prima
facie case, did not have to plead or prove that he was objectively qualified for a promotion to
meet his initial burden. But, the court said, “employers may raise a plaintiff’s lack of
qualifications as a nondiscriminatory justification for declining to promote the plaintiff,
notwithstanding his or her military service.” Id. at 130. We have not considered whether a
plaintiff must prove he was objectively qualified for a position as part of his initial prima facie
case. But even if Annarumma did not have to prove he was qualified to have a plausible
USERRA claim, the City was free to use Annarumma’s lack of qualification as part of its
affirmative defense, which it did here.


                                                17
            USCA11 Case: 20-11118          Date Filed: 02/11/2021       Page: 18 of 22



status. Coffman, 411 F.3d at 1238. Accordingly, the district court properly

granted summary judgment to the City on Annarumma’s USERRA discrimination

claims.13

       B.      Hostile Work Environment and Constructive Discharge Claims

       Annarumma contends that the Title VII frameworks for hostile work

environment and constructive discharge claims apply to his USERRA claims, and

the City has not disputed that contention. Accordingly, we, like the district court,

will assume without deciding that these claims are actionable under USERRA and

analyzed under our Title VII test.

       To prove a prima facie case for a hostile work environment under Title VII,

a plaintiff must show that: “(1) he or she belonged to a protected group, (2) he or

she was subjected to unwelcome harassment, (3) the harassment was based on a

protected characteristic, (4) the harassment was sufficiently severe or pervasive to

alter the terms and conditions of his employment and create an abusive working

environment, and (5) a basis exists for holding the employer liable.” Trask v.



       13
           Annarumma also argues that the district court erred by “failing to reach the issue of
willfulness.” Annarumma cites a Second Circuit case, Serricchio v. Wachovia Sec. LLC, 658
F.3d 169 (2d Cir. 2011), for this proposition. Annarumma’s argument is unavailing.
“Willfulness” factors into a court’s analysis when determining damages for a USERRA
violation. USERRA provides that a prevailing party may be entitled to a liquidated damages
award for backpay upon a determination that “the employer’s failure to comply with the
provisions of [USERRA] was willful.” 38 U.S.C. § 4323(d)(1)(C). Because the district court
correctly found that Annarumma’s USERRA discrimination claim failed, a willfulness
determination is irrelevant in this case.


                                                18
         USCA11 Case: 20-11118      Date Filed: 02/11/2021    Page: 19 of 22



Sec’y, Dep’t of Veterans Affs., 822 F.3d 1179, 1195 (11th Cir. 2016), abrogated on

other grounds by Babb v. Wilkie, 140 S. Ct. 1168 (2020). The severe or pervasive

requirement “contains both an objective and a subjective component.” Miller v.

Kenworth of Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002). In evaluating the

objective severity of a hostile work environment, we consider: “(1) the frequency

of the conduct; (2) the severity of the conduct; (3) whether the conduct is

physically threatening or humiliating, or a mere offensive utterance; and

(4) whether the conduct unreasonably interferes with the employee’s job

performance.” Id.

      To establish a constructive discharge claim, the employee must demonstrate

“a greater severity or pervasiveness of harassment than the minimum required to

prove a hostile work[] environment” claim. Bryant v. Jones, 575 F.3d 1281, 1298–

99 (11th Cir. 2009) (quoting Landgraf v. USI Film Prods., 968 F.2d 427, 430 (5th

Cir. 1992), aff’d, 511 U.S. 244 (1994)). “Constructive discharge occurs when an

employer deliberately makes working conditions intolerable, thereby forcing the

employee to quit his job.” Id. at 1298 (quotation omitted).

      To establish his hostile work environment and constructive discharge claims,

Annarumma points to the following actions: (1) the City promoted Sheppard

instead of him to Lieutenant and declined his request to reopen the promotional

process; (2) the department informally disciplined him on three occasions for



                                         19
         USCA11 Case: 20-11118       Date Filed: 02/11/2021    Page: 20 of 22



“trivial and unsupported” reasons; (3) the department assigned him an unreliable

patrol car; (4) the department assigned him a “pool car” when his patrol car was

being repaired which could not be used for commuting; and (5) the department

issued him a new schedule that did not conflict with his military obligations.

      The district court determined that Annarumma did not provide evidence that

he was being harassed nor evidence that any alleged harassment was causally

related to his military status. Because we agree that Annarumma did not present

evidence that the City created a hostile work environment or constructively

discharged Annarumma, we need not address the district court’s alternative

holding that Annarumma also did not prove causation.

      First, Annarumma’s hostile work environment claim fails because he did not

present any evidence that the actions he describes were severe or pervasive. On

the contrary, the record reveals that the alleged “harassment” was short-lived,

sporadic, and ceased once Chief Anterio took over the department. Even before

Anterio became Chief, the alleged harasser, Sheppard, supported Annarumma

being taken off probation. None of the conduct Annarumma complains of was

physically threatening or humiliating and there is no evidence that it interfered

with Annarumma’s job performance. Even if Annarumma subjectively felt like he

was being harassed, his allegations, accepted as true, do not rise to the level of

objective harassment. Miller, 277 F.3d at 1276.



                                          20
           USCA11 Case: 20-11118      Date Filed: 02/11/2021     Page: 21 of 22



      Because Annarumma failed to establish a hostile work environment claim,

he likewise did not meet the higher burden to establish a constructive discharge

claim. See Bryant, 575 F.3d at 1298–99. The district court properly granted the

City’s motion for summary judgment on both claims.

      C.      FUSPA claim

      Annarumma argues he is also entitled to statutory penalties under FUSPA,

which provides:

      In addition to any other relief or penalty provided by state or federal
      law, a person is liable for a civil penalty of not more than $1,000 per
      violation if that person violates any provision of this chapter affording
      protections to members of the United States Armed Forces, the United
      States Reserve Forces, or the National Guard or any provision of
      federal law affording protections to such servicemembers over which
      a state court has concurrent jurisdiction under s. 250.82.

Fla. Stat. Ann. § 250.905. This provision requires Annarumma to point to either a

Florida statute or federal law as a predicate violation. Annarumma only points to

the USERRA violation discussed above as the predicate offense for his FUSPA

claim. Because we affirmed the district court’s grant of summary judgment to the

City on Annarumma’s USERRA discrimination claim, we likewise affirm the

district court’s grant of summary judgment on Annarumma’s FUSPA claim.14



      14
         The City argued in the alternative that FUSPA is not applicable here for various
reasons. We need not address the City’s alternative argument because we agree that
Annarumma’s FUSPA claim, assuming FUSPA applies here, fails with Annarumma’s USERRA
claim.


                                           21
        USCA11 Case: 20-11118        Date Filed: 02/11/2021   Page: 22 of 22



                               IV.     Conclusion

      For these reasons, we affirm the district court’s grant of summary judgment

to the City on all Annarumma’s claims.

      AFFIRMED.




                                         22